
 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into as of June
1, 2015, by and between VASOMEDICAL, INC., a Delaware corporation, with its
principal office located at 180 Linden Avenue, Westbury, New York  11590
(together with its successors and assigns permitted under this Agreement,
“Vasomedical”) and PETER CASTLE residing at 14649 Canopy Drive, Tampa, FL 33626
(“Employee”).


WITNESSETH:


WHEREAS, Employee has been employed as the President and Chief Executive Officer
of NetWolves, LLC (“NetWolves); and


WHEREAS on May 29, 2015, Vasomedical acquired all of the assets of NetWolves;
and
 
WHEREAS, Vasomedical wishes to assure itself of the services of Employee for the
period hereinafter provided, and Employee is willing to be employed by
Vasomedical for said period, upon the terms and conditions provided in this
Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, Vasomedical and Employee (individually a “Party” and
together the “Parties” ) agree as follows:




1.  
DEFINITIONS.





    (a)
 “Beneficiary” shall mean the person or persons named by Employee pursuant to
Section 17 below or, in the event that no such person is named who survives
Employee, his estate.
   
    (b) 
 “Board” shall mean the Board of Directors of Vasomedical.
   
    (c) 
 “Cause” shall mean:


(i)           Employee’s conviction of, or pleading guilty to, a felony or nolo
contender to a charge of any felony or of any lesser crime involving fraud or
moral turpitude, excluding DWI (or other similar offense);


(ii)          willful refusal of Employee to perform his material duties
under  this  Agreement, resulting in material economic harm to Vasomedical, or
 
 
1

--------------------------------------------------------------------------------

 
 


(iii)           a material breach by Employee of the provisions of Sections 14
or 15 of this Agreement.


Notwithstanding the foregoing, no act or failure to act (to the extent curable)
shall constitute Cause unless Vasomedical gives Employee written notice after
becoming aware of the occurrence of the act or failure to act which Vasomedical
believes constitutes the basis for Cause, specifying the particular act or
failure to act which Vasomedical believes constitutes the basis for Cause.  If
Employee fails to cure such act or failure to act within thirty (30) days after
receipt of such notice, Employee’s employment shall be deemed terminated for
Cause.
 
Further, any act or failure to act based upon authority given pursuant to a
resolution adopted by the Board or based upon the written advice of counsel for
Vasomedical shall be conclusively presumed to be done, or omitted to be done, by
Employee in good faith and in the best interests of Vasomedical.


(d)   “Change in Control” shall mean the occurrence of any of the following
events during the Employment Term:


(i)            any person, or more than one person acting as a group within the
meaning of Code Section 409A and the regulations issued thereunder, acquires
ownership of stock of Vasomedical that, together with stock held by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of Vasomedical; provided, however, that for
purposes of this subsection (i), the following acquisitions shall not be deemed
to result in a Change in Control: (A) any acquisition directly from Vasomedical,
(B) any acquisition by Vasomedical or any Affiliate, or (C) any acquisition by
(x) any employee benefit plan (or related trust) intended to be qualified under
Section 401(a) of the Code or (y) any trust established in connection with any
broad-based employee benefit plan sponsored or maintained, in each case, by
Vasomedical or any corporation controlled by Vasomedical;
 
(ii)            a majority of the members of the Board is replaced during any
30-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election, but excluding any new director whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of any individual, entity or group.


(iii)           the consummation of a reorganization, merger, consolidation or
similar form of transaction involving Vasomedical or any of its subsidiaries
(“Business Combination”); excluding, however,  such a Business Combination (A)
pursuant to which all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Vasomedical Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than seventy percent (70%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business combination in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Vasomedical Voting Securities, or (B)
effected to implement a recapitalization or reorganization of Vasomedical (or
similar transaction) in which no Person acquires more than thirty percent (30%)
of the combined voting power of Vasomedical’s then outstanding securities; or


 
2

--------------------------------------------------------------------------------

 
(iv)           a complete liquidation or dissolution of Vasomedical or sale or
other disposition of all or substantially all of the assets of Vasomedical,
other than to any Subsidiary or any Affiliate.


Notwithstanding the foregoing, a Change of Control shall not include any event,
circumstance or transaction that results from any action of any Person, entity
or group which includes, is affiliated with or is wholly or partly controlled by
one or more executive officers of Vasomedical and in which Employee participates
directly or actively (other than renegotiation of his employment arrangements or
in his capacity as an employee of Vasomedical or any successor entity thereto or
to the business of Vasomedical).


(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(f)    “Committee” shall mean the Compensation Committee of the Board.


(g)    “Disability” shall mean the illness or other mental or physical
disability of Employee, as determined by a physician acceptable to Vasomedical
and Employee, resulting in his failure during the Employment Term to perform
substantially his applicable material duties under this Agreement for a period
of six consecutive months.


(h)    “Employment Term” shall mean the period specified in Section 2(b) below.


(i)    “Fiscal Year” shall mean the period beginning on January 1 and ending on
December 31.


(j)    “Good Reason” shall mean, at any time during the Employment Term, in each
case without Employee’s prior written consent.
 
 
(i)   reduction in his then current Salary or Bonus percentage; or


(ii)   the relocation of Employee’s own office location more than 35 miles from
the current location of NetWolves in Tampa, FL;


 
3

--------------------------------------------------------------------------------

 
(iii)           Vasomedical’s failure to pay Employee any amounts otherwise
vested and due him under Sections 3, 4 and 5 hereof which breach is not cured
within thirty (30) business days after written notification to Vasomedical of
such breach; or


(iv)           the failure to appoint Employee Chief Operating Officer or the
assignment to Employee of duties materially incompatible with such title and
position or such higher position as may be agreed upon in writing between the
parties, which breach is not promptly cured after written notification to
Vasomedical of such breach; or


(v)           any material breach of this Agreement by Vasomedical; or


(vi)          a failure of Vasomedical to have any successor assume in writing
the obligations under this Agreement.
 
 
(k)
“Salary” shall mean the annual salary provided for in Section 3 below, as
adjusted from time to time.
   
(l) 
“Spouse” shall mean, during the Term of Employment, the woman who as of any
relevant date is legally married to Employee.
   
(m) 
“Subsidiary” shall mean any corporation of which Vasomedical owns, directly or
indirectly, more than 50 percent of its voting stock.
   



2.     EMPLOYMENT TERM, POSITIONS AND DUTIES.


(a)   Employment of Employee.  Vasomedical hereby agrees to employ Employee, and
Employee hereby accepts employment with Vasomedical, in the positions and with
the duties and responsibilities set forth below and upon such other terms and
conditions as are hereinafter stated. Employee shall render services principally
at NetWolves’ headquarters in Tampa, FL, but agrees to do such traveling on
behalf of Vasomedical as shall be reasonably required in the course of the
performance of his duties hereunder.


(b)   Employment Term. The Employment Term shall commence as of June 1, 2015
(the “Commencement Date”) and shall terminate on June 1,2018, provided that the
Employment Term shall extend for additional one year periods annually commencing
June  1,2016, unless the agreement is terminated pursuant to the provisions of
Section 11 below.  In no event, however, shall the Employment Term extend beyond
June 1st, 2021.


(c)   Titles and Duties.  Until the date of termination of his employment
hereunder, Employee shall be employed as Chief Operating Officer, reporting to
the Chief Executive Officer of Vasomedical..  In his capacity as Chief Operating
Officer, Employee shall have the customary powers, responsibilities and
authorities of such officer of corporations of the size, type and nature of
Vasomedical.
 
 
4

--------------------------------------------------------------------------------

 


(d)   Time and Effort.


(i)           Employee agrees to devote his best efforts and abilities, and his
full time and attention, to the affairs of Vasomedical in order to carry out his
duties and responsibilities under this Agreement.


(ii)           Notwithstanding the foregoing, nothing shall preclude Employee
from (A) serving on the boards of a reasonable number of trade associations,
charitable organizations and/or businesses not in competition with Vasomedical,
(B) engaging in charitable activities and community affairs and (C) managing his
personal investments and affairs; provided, however, that, such activities do
not interfere with the proper performance of his duties and responsibilities
specified in Section 2 (c) above.


3.  
SALARY.



(a)   Initial Salary. Employee shall receive from Vasomedical a Salary, payable
in accordance with the regular payroll practices of Vasomedical, at the annual
rate of $350,000.00.


(b)  Salary Increase.   During the Employment Term, Employee shall be eligible
for periodic annual increases in Salary in the sole discretion of the Board of
Directors.


4. STOCK COMPENSATION.


Employee shall also be entitled to receive as additional compensation an
aggregate of 1,500,000 shares of the Company’s common stock, vesting as follows:
500,000 shares as of June 15, 2015, 250,000 shares on June 15, 2016, 250,000
shares on June 15, 2017, 250,000 shares on June 15, 2018 and 250,000 shares on
June 15, 2019.
 
5.  BONUSES.


Discretionary Bonus.  Employee shall be eligible to receive a bonus for the
Calendar Year ending on December 31, 2015, and for each Calendar Year thereafter
during the Employment Term.  The amount and the occasion for payment of such
bonus will be initially set at 35% of the annual salary, based on achieving
specific targets annually established by the Board of Directors.


6.   LONG-TERM INCENTIVE.


During the Employment Term, Employee shall be eligible for an award under any
long-term incentive compensation plan established by Vasomedical for the benefit
of Employee or, in the absence thereof, under any such plan that may be
established for the benefit of members of the senior management of Vasomedical.
 
 
5

--------------------------------------------------------------------------------

 


7.   EQUITY GRANTS.


As a condition to his employment, Employee shall be eligible to receive further
grants of options to purchase shares  of Vasomedical’s stock and awards of
shares of Vasomedical’s stock, either or both as determined by the Board of
Directors, under and in accordance with the terms of applicable plans of
Vasomedical and related option and award agreements.


8.   EXPENSE REIMBURSEMENT; CERTAIN OTHER COSTS.


During the Employment Term, Employee shall be entitled to prompt reimbursement
by Vasomedical for all reasonable out-of-pocket expenses incurred by him in
performing services under this Agreement.


9.   PERQUISITES.


During the Employment Term, Vasomedical shall provide Employee with an office at
Vasomedical’s offices in New York, as well as an office at NetWolves’ Tampa,
Florida facility together with secretarial and other assistance.


10.  EMPLOYEE BENEFIT PLANS.


(a)   General.  During the Employment Term, Employee shall be entitled to
participate in all employee benefit plans and programs made available to
Vasomedical’s senior executives or to its employees generally, as such plans or
programs may be in effect from time to time, including, without limitation,
pension and other retirement plans, profit-sharing plans, savings and similar
plans, group life insurance, accidental death and dismemberment insurance,
travel accident insurance, hospitalization insurance, surgical insurance, major
and excess major medical insurance, dental insurance, short-term and long-term
disability insurance, sick leave (including salary continuation arrangements),
holidays, vacation (not less than four weeks in any calendar year) and any other
employee benefit plans or programs that may be sponsored by Vasomedical from
time to time, including plans that supplement the above-listed types of plans,
whether funded or unfunded.


(b)   Medical Care Reimbursement and Insurance.  During the Employment Term
Vasomedical shall provide Employee and his Spouse, with life insurance,
hospitalization insurance, surgical insurance, major and excess major medical
insurance and dental insurance in accordance with the most favorable plans,
policies, programs and practices of Vasomedical made available generally to
other senior executive officers of Vasomedical.
 
 
6

--------------------------------------------------------------------------------

 


11.  TERMINATION OF EMPLOYMENT.


(a)   Voluntary Termination and Termination by Mutual Agreement.  Employee may
terminate his employment voluntarily at any time, on ninety (90) days prior
written notice, during the Employment Term.  If he does so, except for Good
Reason, he shall be entitled to receive only the compensation and benefits
specified in Section 11(b) except as otherwise provided in Section 11(g).   The
Parties may terminate this Agreement by mutual written agreement at any
time.  If they do so, Employee’s entitlements shall be as the Parties mutually
agree.


(b)   General.  Except as otherwise set forth in Section 11, in the event of
termination of Employee’s employment under this Agreement, he or his
Beneficiary, as the case may be, shall be entitled to receive (in addition to
payments and benefits under, and except as specifically provided in, subsections
(c) through (h) below, as applicable):


(i)      his Salary through the date of termination;


(ii)     any bonus awarded but not yet paid to him;


(iii)    any other compensation or benefits, including without limitation
long-term incentive compensation described in Section 6 above, benefits under
equity grants and awards described in Section 7 above and employee benefits
under plans described in Section 10 above, that have vested through the date of
termination or to which he may then be entitled in accordance with the
applicable terms and conditions of each grant, award or plan; and


(iv)    reimbursement in accordance with Sections 11(a) and (b) above of any
business and medical expenses incurred by Employee or his Spouse, as applicable,
through the date of termination but not yet paid to him.


(c)  Termination due to Death.  In the event that Employee’s employment is
terminated due to his death, his Beneficiary shall be entitled, in addition to
the compensation and benefits specified in Section 11(b), to twelve months’
Salary payable in twelve (12) equal monthly increments and commencing on the
first payroll period following his death.


(d)  Termination due to Disability.  In the event of Disability, Vasomedical or
Employee may terminate Employee’s employment.  If Employee’s employment is
terminated due to Disability, he shall be entitled, in addition to the
compensation and benefits specified in Section 11(b), to severance equal to
twelve months’ Salary payable in twelve (12) equal monthly installments
commencing on the first payroll period following such termination; provided,
however, that if and to the extent necessary to avoid the imposition of any
taxes imposed under Section 409A of the Code, such twelve (12) months of
continued Salary shall be payable over up to twenty four (24) months.


(e)  Termination by Vasomedical for Cause.   In the event that Employee’s
employment is terminated for Cause, he shall be entitled only to the
compensation and benefits specified in Section 11(b).
 
 
7

--------------------------------------------------------------------------------

 


(f)   Termination by Vasomedical Without Cause or by Employee for Good Reason. 
Vasomedical may terminate Employee’s employment hereunder without Cause and
Employee may terminate his employment hereunder for Good Reason.  If, during the
Employment Term, Vasomedical terminates Employee’s employment without Cause or
Employee terminates his employment for Good Reason, in either such case, other
than within two years after a Change in Control, he shall be entitled to
receive, subject to the execution and non-revocation of a release and to
Employee’s continued compliance with the restrictive covenants contained in
Sections 12 and 13, commencing no later than forty-five (45) days after such
termination, in addition to the compensation and benefits specified in Section 
11(b):
 
(i)        continued Salary for the remainder of the Employment Term, payable in
equal monthly installments and commencing as soon as practicable following such
termination; provided that in the event the remaining Employment Term is less
than thirty-six(36) months, the Employee shall receive monthly payments for
thirty-six(36) months;
 
(ii)       a bonus payment which would have otherwise been paid for the year of
termination had Employee’s employment not been terminated, to be paid at such
time as such bonus would otherwise have been paid; and
 
(iii)      if Employee (or his beneficiaries) elect continued medical coverage
under COBRA, Vasomedical will pay for coverage under COBRA for 18 months
following such termination.
 
(g)  Termination by Vasomedical Without Cause or by Employee for Good Reason
Within Two Years After a Change in Control.  If, during the Employment Term,
Vasomedical terminates Employee’s employment without Cause or Employee
terminates his employment for Good Reason, in either such case, within two years
after a Change in Control, he shall be entitled to receive, subject to the
execution and non-revocation of a release and to Employee’s continued compliance
with the restrictive covenants contained in Sections 14 and 15, commencing no
later than forty-five (45) days after such termination, in addition to the
compensation and benefits specified in Section 11 (b):
 
(i)           a lump sum payment, as soon as administratively feasible following
such termination, but in any event within ten (10) days thereafter, equal to two
and one-half (2.5) times the sum of (A) the Salary (but in no event less than
Employee’s Salary in effect immediately prior to the Change in Control) plus
(B) the average of the annual bonuses hereof paid to Employee under Section 5 in
the three-year period immediately prior to such termination;
 
(ii)           a pro-rata portion of the annual bonus for the most recently
completed fiscal year, to be paid as soon as administratively feasible following
such termination, but in any event within ten (10) days thereafter; and
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)           continued medical coverage under Vasomedical’s medical and
health plans until the earlier of December 31 of the second calendar year
following the year of termination of Employee’s employment or Employee’s
commencement of employment with another employer, at the same cost as is paid by
similarly situated continuing employees.
 
(h)  Vesting of Equity Upon Certain Terminations.   If, during the Employment
Term, Vasomedical terminates Employee’s employment without Cause or Employee
terminates his employment for Good Reason, in either such case, all unvested
options and shares shall vest in full as of the date of termination.
  
(i)  Specified Employee.  Notwithstanding any other provision of this Agreement,
if (i) Employee is to receive payments or benefits under Section 11 by reason of
his separation from service (as such term is defined in Section 409A of the
Code) other than as a result of his death, (ii) Employee is a “specified
employee” within the meaning of Code Section 409A for the period in which the
payment or benefits would otherwise commence, and/or (iii) such payment or
benefit would otherwise subject Employee to any tax, interest or penalty imposed
under Section 409A of the Code (or any regulation promulgated thereunder) if the
payment or benefit would commence within six months of a termination of
Employee’s employment, then such payment or benefit required under Section 11
shall not commence until the first day which is at least six months and one day
after the termination of Employee’s employment.  Each severance installment
contemplated under this Section 11 shall be treated as a separate payment in a
series of separate payments under Treasury Regulation
Section 1.409A-2(b)(2)(iii).  Such payments or benefits, together with simple
interest calculated at LIBOR as of the date of such separation from service,
which would otherwise have been required to be made over such six month period,
shall be paid to Employee in one lump sum payment or otherwise provided to
Employee as soon as administratively feasible after the first day which is at
least six months after the termination of Employee’s employment.  Thereafter,
the payments and benefits shall continue, if applicable, for the relevant period
set forth above.  For purposes of this Agreement, all references to “termination
of employment” and other similar language shall be deemed to refer to Employee’s
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h),
including, without limitation, the default presumptions thereof.


(j)  Miscellaneous.  For the avoidance of doubt, if applicable, Employee shall
only be entitled to receive the payments and benefits provided under Section 11
(f) or 11 (g), which ever is applicable, but not under both such sections.
 
 
12.
NO DUTY TO MITIGATE.

 
 

In the event of a termination of employment under Sections 11 (c), 11 (f) or 11
(g), Employee shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payment hereunder be subject to offset in the event
Employee does receive compensation for any reason from any other source.
 
 
9

--------------------------------------------------------------------------------

 
 
 
13.
PARACHUTES.

 
 

Upon a Change in Control during the Employment Term, notwithstanding any other
provisions of this Agreement to the contrary, in the event that any payments or
benefits received or to be received by Employee in connection with his
employment with Vasomedical (or termination thereof) would subject Employee to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), and if
the net-after tax amount (taking into account all applicable taxes payable by
Employee, including any Excise Tax) that Employee would receive with respect to
such payments or benefits does not exceed the net-after tax amount Employee
would receive if the amount of such payment and benefits were reduced to the
maximum amount which could otherwise be payable to Employee without the
imposition of the Excise Tax, then, to the extent necessary to eliminate the
imposition of the Excise Tax, (a) such cash payments and benefits shall first be
reduced (if necessary, to zero) and (b) all other non-cash payments and benefits
shall next be reduced.
  
14.           CONFIDENTIAL INFORMATION.


(a)   General.


(i)           Employee understands and hereby acknowledges that as a result of
his employment with Vasomedical he will necessarily become informed of and have
access to certain valuable and confidential information of Vasomedical and any
of its subsidiaries, joint ventures and affiliates, including, without
limitation, inventions, trade secrets, technical information, computer software
and programs, know-how and plans (“Confidential Information”), and that any such
Confidential Information, even though it may be developed or otherwise acquired
by Employee, is the exclusive property of Vasomedical to be held by him in trust
solely for Vasomedical’s benefit.


(ii)           Accordingly, Employee hereby agrees that, during the Employment
Term and subsequent thereto, he shall not, and shall not cause others to, use,
reveal, report, publish, transfer or otherwise disclose to any person,
corporation or other entity any Confidential Information without prior written
consent of the Board, except to (A) responsible officers and employees of
Vasomedical or (B) responsible persons who are in a contractual or fiduciary
relationship with Vasomedical or who need such information for purposes in the
interest of Vasomedical.  Notwithstanding, the foregoing, the prohibitions of
this clause (ii) shall not apply to any Confidential Information that becomes of
general public knowledge other than from Employee or is required to be divulged
by court order or administrative process.


(b)  Return of Documents.  Upon termination of his Employment Term with
Vasomedical for any reason or, if applicable, upon expiration of the Consulting
Period, Employee shall promptly deliver to Vasomedical all plans, drawings,
manuals, letters, notes, notebooks, reports, computer programs and copies
thereof and all other materials, including without limitation those of a secret
or confidential nature, relating to Vasomedical’s business that are then in his
possession or control.
 
 
10

--------------------------------------------------------------------------------

 


(c)  Remedies and Sanctions.    In the event that Employee is found to be in
violation of Section 14(a) or (b) above, Vasomedical shall be entitled to relief
as provided in Section 16 below.


15.           NON-COMPETITION/NON-SOLICITATION.


(a)  Prohibitions.  During the Employment Term and for any additional period
during which he continues to receive compensation from the Company, Employee
shall not, without prior written authorization of the Board, directly or
indirectly, through any other individual or entity:


(i)            become on officer or employee of, or render any service to, any
direct competitor of Vasomedical;


(ii)           solicit or induce any customer of Vasomedical to cease purchasing
goods or services from Vasomedical or to become a customer of any competitor of
Vasomedical; or


(iii)           solicit or induce any employee of Vasomedical to become employed
by any competitor of Vasomedical.


(b)  Remedies and Sanctions.   In the event that Employee is found to be in
violation of Section 15(a) above, Vasomedical shall be entitled to relief as
provided in Section 15 below.


(c)  Exceptions.  Notwithstanding anything to the contrary in Section 15(a)
above, its provisions shall not:


(i)           apply if Vasomedical terminates Employee’s employment without
Cause or Employee terminates his employment for Good Reason or his employment
ends because of a Change in Control, each as provided in Section 11(f) or 11(g)
above; or


(ii)           be construed as preventing Employee from investing his assets in
any business that is not a  direct competitor of Vasomedical.


16.           REMEDIES/SANCTIONS.


Employee acknowledges that the services he is to render under this Agreement are
of a unique and special nature, the loss of which cannot reasonably or
adequately be compensated for in monetary damages, and that irreparable injury
and damage may result to Vasomedical in the event of any breach of this
Agreement or default by Employee.  Because of the unique nature of the
Confidential Information and the importance of the prohibitions against
competition and solicitation, Employee further acknowledges and agrees that
Vasomedical will suffer irreparable harm if he fails to comply with his
obligations under Section 14(a) or (b) above or Section 15(a) above and that
monetary damages would be inadequate to compensate Vasomedical for any such
breach.  Accordingly, Employee agrees that, in addition to any other remedies
available to either Party at law, in equity or otherwise, Vasomedical will be
entitled to seek injunctive relief or specific performance to enforce the terms,
or prevent or remedy the violation, of any provisions of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 


17.           BENEFICIARIES/REFERENCES.


Employee shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable under this Agreement following his death by giving
Vasomedical written notice thereof.  In the event of Employee’s death, or of a
judicial determination of his incompetence, reference in this Agreement to
Employee shall be deemed to refer, as appropriate, to his beneficiary, estate or
other legal representative.


18.           WITHHOLDING TAXES.


(a)  All payments to Employee or his Beneficiary under this Agreement shall be
subject to withholding on account of federal, state and local taxes as required
by law.


19.           INDEMNIFICATION AND LIABILITY INSURANCE.


Nothing herein is intended to limit Vasomedical’s indemnification of Employee,
and Vasomedical shall indemnify him to the fullest extent permitted by
applicable law consistent with Vasomedical’s Certificate of Incorporation and
By-Laws as in effect at the beginning of the Employment Term, with respect to
any action or failure to act on his part while he is an officer, director or
employee of Vasomedical or any subsidiary.  Vasomedical shall cause Employee to
be covered at all times by directors’ and officers’ liability
insurance.  Vasomedical shall continue to indemnify Employee as provided above
and maintain such liability insurance coverage for him for at least three (3)
years after the Employment Term for any claims that may be made against him with
respect to his service as an officer of Vasomedical.


20.           EFFECT OF AGREEMENT ON OTHER BENEFITS.


The existence of this Agreement shall not prohibit or restrict Employee’s
entitlement to participate fully in compensation, employee benefit and other
plans of Vasomedical in which senior executives are eligible to participate.


21.           ASSIGNABILITY; BINDING NATURE.


This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Employee) and assigns.  No
rights or obligations of Vasomedical under this Agreement may be assigned or
transferred by Vasomedical except pursuant to (a) a merger or consolidation in
which Vasomedical is not the continuing entity or (b) sale or liquidation of all
or substantially all of the assets of Vasomedical, provided that the surviving
entity or assignee or transferee is the successor to all or substantially all of
the assets of Vasomedical and such surviving entity or assignee or transferee
assumes the liabilities, obligations and duties of Vasomedical under this
Agreement, either contractually or as a matter of law.
 
 
12

--------------------------------------------------------------------------------

 


Vasomedical further agrees that, in the event of a sale of assets or liquidation
as described in the preceding sentence, it shall use reasonable commercial
efforts to have such assignee or transferee expressly agree to assume the
liabilities, obligations and duties of Vasomedical hereunder; provided, however,
that notwithstanding such assumption, Vasomedical shall remain liable and
responsible for fulfillment of the terms and conditions of this Agreement; and
provided, further, that in no event shall such assignment and assumption of this
Agreement adversely affect Employee’s right upon a Change in Control, as
provided in Section 11(g) above.  No rights or obligations of Employee under
this Agreement may be assigned or transferred by him.


22.           REPRESENTATIONS.


The Parties respectively represent and warrant that each is fully authorized and
empowered to enter into this Agreement and that the performance of its or his
obligations, as the case may be, under this Agreement will not violate any
agreement between such Party and any other person, firm or
organization.  Vasomedical represents and warrants that this Agreement has been
duly authorized by all necessary corporate action and is valid, binding and
enforceable in accordance with its terms.


23.           ENTIRE AGREEMENT.


Except to the extent otherwise provided herein, this Agreement contains the
entire understanding and agreement between the Parties concerning the subject
matter hereof and supersedes any prior agreements, whether written or oral,
between the Parties concerning the subject matter hereof. Payments and benefits
provided under this Agreement are in lieu of any payments or other benefits
under any severance program or policy of Vasomedical to which Employee would
otherwise be entitled.


24.           AMENDMENT OR WAIVER.


No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by both Employee and an authorized officer of
Vasomedical.  No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time.  Any waiver must be in writing and
signed by the Party to be charged with the waiver.  No delay by either Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof.
 
 
13

--------------------------------------------------------------------------------

 




25.           SEVERABILITY.


In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.


26.           SURVIVAL.


The respective rights and obligations of the Parties under this Agreement shall
survive any termination of Employee’s employment with Vasomedical.


27.           GOVERNING LAW/JURISDICTION.


This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York, without reference to principles of conflict of laws.


28.           NOTICES.


Any notice given to either Party shall be in writing and shall be deemed to have
been given when delivered either personally, by fax, by overnight delivery
service (such as Federal Express) or sent by certified or registered mail
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as the Party may
subsequently give notice of.


If to Vasomedical:
Vasomedical, Inc.
137 Commercial Street, Suite 200
Plainview,  New York  11803
Fax No.  516-997-2299
Attn: Jun Ma,  President and CEO


With a copy to:
Beckman, Lieberman & Barandes, LLP
111 John Street
New York, New York 10038
Attn:  David H. Lieberman, Esq.


If to Employee:
Peter Castle
14649 Canopy Drive
Tampa, FL 33626
 
 
14

--------------------------------------------------------------------------------

 




29.           HEADINGS.


The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.


30.           COUNTERPARTS.


This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of  October
8, 2015.
 
 


VASOMEDICAL, INC.
         
By:  /s/ Jun Ma
   
Jun Ma, President & CEO
         
EMPLOYEE
 
   
/s/ Peter Castle
    Peter Castle     

 
 
 
 
15

--------------------------------------------------------------------------------

 